*847Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kesiena Tani appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tani v. Cedar, No. 1:07-cv-01924-CCB, 2008 WL 1990772 (D. Md. March 31, 2008) & (Aug. 8, 2008) We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.